Title: From Thomas Jefferson to Anne Cary Randolph, 24 November 1807
From: Jefferson, Thomas
To: Randolph, Anne Cary


                        
                            My dear Anne
                            
                            Washington Nov. 24. 1807.
                        
                        I wrote yesterday to your Mama & mentioned what I should send to your charge by Davy, for fear I might be
                            prevented from writing to you by him. I have just time to say that I have sent the following articles.
                        1. a small pot containing several sprigs of Geranium, stuck round a plant supposed to be Orange.
                        2. a long earthen box of Monthly strawberries, which I pray you to take care of till spring when we will
                            plant them at Monticello. the gardener says they need never be watered during winter. yet I should think a little stale
                            water, in warm weather, from time to time would be safest.
                        3. a bag of paccan nuts (about 100.) for your papa for planting.
                        I am this moment called off, therefore Adieu my dear Anne.
                        
                            Th: Jefferson
                            
                        
                    